EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into effective as of
August 3, 2006 by and between The Shaw Group Inc, a Louisiana corporation
(collectively with its affiliates and subsidiaries hereinafter referred to as
“Company”), and Ronald W. Oakley (“Employee”).

WHEREAS, the Company and Employee desire to enter into an employment
relationship;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Employment. The Company hereby employs Employee, and Employee hereby accepts
employment by the Company, on the terms and conditions set forth in this
Agreement.

2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this agreement (the “Term”) shall be
three (3) years commencing on the date hereof, and shall be automatically
renewed on each day following the date hereof so that on any given day the
unexpired portion of the Term of this Agreement shall be three (3) years.
Notwithstanding the foregoing provision, at any time after the date hereof the
Company or Employee may give written notice to the other party that the Term of
this Agreement shall not be further renewed from and after a subsequent date
specified in such notice (the “fixed term date”), in which event the Term of
this Agreement shall become fixed and this Agreement shall terminate on the
third anniversary of the fixed term date.

3. Employee’s Duties. During the Term of this Agreement, Employee shall serve as
the President of the Environmental and Infrastructure Division of The Shaw Group
Inc. or such other similar position, with such duties and responsibilities as
may from time to time be assigned to him by the Board of Directors of The Shaw
Group Inc. (the “Board”), or the Chief Executive Officer of The Shaw Group Inc.,
provided that such duties are consistent with the customary duties of such
position.

Employee agrees to devote his full attention and time during normal business
hours to the business and affairs of the Company and to use reasonable best
efforts to perform faithfully and efficiently his duties and responsibilities.
Employee shall not, either directly or indirectly, enter into any business or
employment with or for any person, firm, association or corporation other than
the Company during the Term of this Agreement; provided, however, that Employee
shall not be prohibited from making financial investments in any other company
or business or from serving on the board of directors of any other company,
subject to the provisions set forth in the Company’s Code of Conduct or similar
guidelines. Employee shall at all times observe and comply with all lawful
directions and instructions of the Board.

4. Compensation.

a) For services rendered by Employee under this Agreement, the Company shall pay
to Employee a base salary (“Base Compensation”) of $600,000 per annum payable in
accordance with the Company’s customary pay periods and subject to customary
withholdings. The amount of Base Compensation will be reviewed by the Board on
an annual basis as of the close of each fiscal year of the Company and may be
increased as the Board may deem appropriate. In the event the Board deems it
appropriate to increase Employee’s annual base salary, said increased amount
shall thereafter be the Base Compensation. Employee’s Base Compensation, as
increased from time to time, may not be decreased unless agreed to by Employee.
Nothing contained herein shall prevent the Board from paying additional
compensation to Employee in the form of bonuses or otherwise during the Term of
this Agreement.

b) Employee will be eligible to participate in Company’s annual management
incentive plan as established by the Board as may be amended from time to time,
with a yearly bonus to be a minimum 25% of Employee’s Base Compensation and with
a potential yearly bonus of up to 200% of Employee’s Base Compensation. The
initial target bonus will be set at 75% of Base Compensation, and this amount
shall be a guaranteed minimum bonus for fiscal years ending August 31, 2007 and
August 31, 2008. Such bonuses to be paid on or before December 31 of the
respective year.

c) Employee’s bonus for fiscal 2006 will be no less than $461,000 to be paid no
later than September 1, 2006. This bonus is subject to applicable tax
withholdings. In the event employee voluntarily terminates employment (but not
in the event of Death or Disability) or is terminated for “Misconduct” (as
defined below) prior to the completion of 24 months of employment, Employee will
be required to repay to the Company a pro-rata portion of this fiscal 2006 bonus
as computed on a monthly basis. If the Employee voluntarily terminates his
employment or is terminated for Misconduct, then for every month less than 24
that Employee works, Employee would be required to return to the Company
$19,208.33 less taxes paid or to be paid. Company and Employee acknowledge that
any such repayment will be reduced for any taxes Employee has previously payed
in connection with such bonus. However, Employee shall use his best efforts to
obtain a refund of all such taxes, in which case, any refund shall be payable to
the Company.

5. Additional Benefits. In addition to the Base Compensation provided for in
Section 4 herein, Employee shall be entitled to the following:

(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of his duties. It
is understood that Employee is authorized to incur reasonable business expenses
for promoting the business of the Company, including reasonable expenditures for
travel, lodging, meals and client or business associate entertainment. Request
for reimbursement for such expenses must be accompanied by appropriate
documentation.

(b) Vacation. Employee shall be entitled to four (4) weeks of vacation per year,
without any loss of compensation or benefits.

(c) General Benefits. Employee shall be entitled to participate in (i) the
various Employee benefit plans or programs provided to the Employees of the
company in general, including but not limited to, health (including ExecuCare),
dental, disability, 401K, and life insurance plans, and (ii) the Flexible
Perquisites Plan, which is reserved for selected executives and provides
reimbursement for a choice of certain benefits of 4% of Employee’s Base
Compensation in each calendar year. (A menu of available benefits will be
provided.) Benefits are subject to the eligibility requirements with respect to
each of such benefit plans or programs, and such other benefits or perquisites
as may be approved by the Board during the Term of this Agreement. Nothing in
this paragraph shall be deemed to prohibit the Company from making any changes
in any of the plans, programs or benefits described in this Section 5, provided
the change similarly affects all executive officers of the Company similarly
situated.

(d) Long Term Incentive Awards. Upon commencement of employment, Employee will
be granted restricted shares with a value of $1,000,000. The number of  shares
will be determined by dividing $1,000,000 by the closing price of the shares on
the first date of employment. This award will vest in annual installments of 50%
each, with full vesting after two years. In addition, no later than October 31,
2006, Employee will also be granted a long term incentive award valued at
$500,000, to be delivered in the form of 50% ($250,000) in restricted stock and
50% ($250,000) in stock options which will vest in annual installments of 25%
per year, with full vesting after four years. The number of shares for each
component of this award shall be determined according to Company policy for
granting such annual awards to employees. Employee will be eligible to
participate in the Company’s discretionary Long Term Incentive plan during the
course of employment with the Company, subject to the terms and conditions of
the applicable plan. The overall target value of the combined grants of stock
options and restricted stock will be in the range of 100% of Base Compensation
per year. All stock-based awards are subject to shareholder approval of shares
to be allocated to the Company’s Long Term Incentive plans and subject to
approval of the Compensation Committee of the Board in its absolute discretion.
Upon the resignation for Good Reason as defined in Section 7 (e), death or
discharge as defined in Sections 7 (b), and (c) (i), or disability as defined in
Section 7 (d), Employee shall be considered as immediately and totally vested in
any and all stock options, restricted stock or other similar awards previously
made to Employee by the Company or its subsidiaries under any Long Term
Incentive Plan duly adopted by the Board (such options, restricted shares or
similar awards are hereinafter collectively referred to as “Long Term
Incentives”). In the event that the Long Term Incentives become vested under
this paragraph, Employee will be allowed not less than one year from the date of
such vesting in which to exercise such Long Term Incentives if such “exercise”
is necessary..

6. Confidential Information. Employee, during the Term, may have access to and
become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company. As to such
confidential information, Employee agrees as follows:

(a) During the employment of Employee with the Company and thereafter Employee
will not, either directly or indirectly, disclose to any third party without the
written permission of the Company, nor use in any way (except as required in the
course of his employment with the Company) any confidential information, secret
or proprietary information of the Company. In the event of a breach or
threatened breach of the provisions of this Section 6 (a), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such confidential information.

(b) Upon termination of employment of Employee, for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee which contain any confidential, secret or proprietary information of
the Company.

7. Termination This Agreement may be terminated prior to the end of its Term as
set forth below:

(a) Resignation (other than for Good Reason). Employee may resign, including by
reason of retirement, his position at any time by providing written notice of
resignation to the Company in accordance with Section 11 hereof. In the event of
such resignation, except in the case of resignation for Good Reason (as defined
below), this Agreement shall terminate and Employee shall not be entitled to
further compensation pursuant to this Agreement other than the payment of any
unpaid Base Compensation accrued hereunder as of the date of Employee’s
resignation.

(b) Death. If Employee’s employment is terminated due to his death, any benefit
payable pursuant to the Company’s benefit plans will be paid to Employee’s
surviving spouse or estate, and one (1) year of paid group health and dental
insurance benefits shall be provided by the Company to Employee’s surviving
spouse and the minor children, and after said payments and provision of
insurance benefits, this Agreement shall terminate and the Company shall have no
obligations to Employee or his legal representatives with respect to this
Agreement other than the payment of any unpaid Base Compensation. Employee shall
be considered as immediately and totally vested in any and all Long Term
Incentives previously granted to Employee by Company or its subsidiaries.

(c) Discharge.

(i) The Company may terminate Employee’s employment for any reason at any time
upon written notice thereof delivered to Employee in accordance with Section 11
hereof. In the event that Employee’s employment is terminated during the Term by
the Company for any reason other than his Misconduct or Disability (both as
defined below), then (A) the Company shall pay in lump sum in cash to Employee,
within fifteen (15) days following the date of termination, an amount equal to
the product of (i) Employee’s Base Compensation as in effect immediately prior
to Employee’s termination, multiplied by (ii) the remaining Term, (by way of
example, if the Term of the Employee’s employment expires 2 1/2 years after the
notice of termination, the Employee’s Base Compensation should be multiplied by
2.5), (B) for the remaining Term, the Company, at its cost, shall provide or
arrange to provide Employee (and, as applicable, Employee’s dependents) with
disability, accident and group health insurance benefits substantially similar
to those which Employee (and Employee’s dependents) were receiving immediately
prior to Employee’s termination; however, the welfare benefits otherwise
receivable by Employee pursuant to this clause (B) shall be reduced to the
extent comparable welfare benefits are actually received by Employee (and/or
Employee’s dependents) during such period under any other employer’s welfare
plan(s) or program(s), with Employee being obligated to promptly disclose to the
Company any such comparable welfare benefits, (C) in addition to the
aforementioned compensation and benefits, the Company shall pay in lump sum in
cash to Employee within fifteen (15) days following the date of termination an
amount equal to the product of (i) Employee’s highest annual bonus paid by the
Company during the most recent two (2) years immediately prior to the Date of
Termination, multiplied by (ii) the Remaining Term, (D) Employee shall be
considered as immediately and totally vested in any and all Long Term Incentives
previously granted to Employee by Company or its subsidiaries and (E) Employee
will retain all portions of the signing bonus paid to Employee.

(ii) Notwithstanding the foregoing provisions of this Section 7, in the event
Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the Date of Termination other than
the payment of any unpaid Base Compensation accrued through the Date of
Termination. As used herein, “Misconduct” means (a) any willful breach or
habitual neglect of duty or Employee’s material and continued failure to
substantially perform his duties with the Company (other than any such failure
resulting from Employee’s incapacity due to physical or mental illness) after
written notice to Employee which specifies the alleged breach, negligence or
failure and thirty days to cure, or (b) the misappropriation or attempted
misappropriation of a material business opportunity of the Company, including
attempting to secure any personal profit in connection with entering into any
transaction on behalf of the Company, after written notice to Employee which
specifies the alleged misappropriation or attempted misappropriation; (c) the
intentional misappropriation or attempted misappropriation of any of the
Company’s funds or property; or (d) (i) conviction of a felony offense, or
(ii)engaging in conduct involving fraud or dishonesty, provided, that in the
event of (ii) the Company will provide notice to the Employee which specifies
the conduct and the Employee shall be provided thirty days to respond to such
notice.

(d) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for one hundred twenty
(120) consecutive calendar days as a result of Employee’s incapacity due to
physical or mental illness, Employee’s employment may be terminated by the
Company for “Disability” and Employee shall not be entitled to further
compensation pursuant to this Agreement, except that Employee shall (1) be paid
monthly (but only for up to a twelve (12) month period beginning with the Date
of Termination) the amount by which Employee’s monthly Base Compensation exceeds
the monthly benefit received by Employee pursuant to any disability insurance
covering Employee; (2) continue to receive paid group health and dental
insurance benefits for Employee and his dependents for up to twelve (12) month
period beginning with Date of Termination; and (3) be considered as immediately
and totally vested in any and all Long Term Incentive Awards or Options
previously granted to Employee by Company or its subsidiaries.

(e) Resignation for Good Reason. Employee shall be entitled to terminate his
employment for Good Reason as defined herein. If Employee terminates his
employment for Good Reason he shall be entitled to the compensation and benefits
provided in Paragraph 7 (c) (i) hereof. “Good Reason” shall mean the occurrence
of any of the following circumstances without Employee’s express written consent
unless such breach or circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect hereof:

(1) the material breach of any of the Company’s obligations under this Agreement
without Employee’s express written consent,

(2) the assignment to Employee of any duties inconsistent with his position;

(3) the failure by the Company to pay to Employee any portion of Employee’s
compensation on the date such compensation is due;

(4) the failure by the Company to continue to provide Employee with benefits
substantially similar to those enjoyed by other executive officers who have
entered into similar employment agreements with Employer under any of the
Company’s medical, health, accident, and/or disability plans in which Employee
was participating immediately prior to such time; or

(5) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 13 hereof; or

(6) a material diminution in, or adverse alteration to, the Employee’s title,
position, or duties, including no longer serving as the highest ranking
executive officer in the Environmental and Infrastructure Division of The Shaw
Group Inc., or no longer reporting directly to the Chief Executive Officer of
The Shaw Group Inc. without Employee’s consent.

In addition, the occurrence of any Corporate Change (as defined below), shall
constitute “Good Reason” hereunder, but only if Employee gives notice of his
intent to terminate his employment within one hundred twenty (120) days
following the effective date of such Corporate Change.

A “Corporate Change” shall occur if (i) in the event a) Company shall not be the
surviving entity in any merger or consolidation (or survives only as a
subsidiary of another entity), or (b) the Company sells all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary) and in either event you are not retained in your position or
comparable position, or (ii) the Company is dissolved and liquidated.

(f) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Sections 7(c)(ii) or 7(d), or by Employee under Section 7(e),
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 11 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which, if by the Company and is for
Misconduct or Disability, shall set forth in reasonable detail the reason for
such termination of Employee’s employment, or in the case of resignation by
Employee for Good Reason, said notice must specify in reasonable detail the
basis for such resignation. A Notice of Termination given by Employee pursuant
to Section 7(e) shall be effective even if given after the receipt by Employee
of notice that the Board has set a meeting to consider terminating Employee for
Misconduct. Any purported termination for which a Notice of Termination is
required which is not effected pursuant to this Section 7(f) shall not be
effective.

(g) Date of Termination, Etc. “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 days following the date the Notice of Termination is given.
Notwithstanding the foregoing, in the event Employee is terminated for
Misconduct, the Company may refuse to allow Employee access to the Company’s
offices (other than to allow Employee to collect his personal belongings under
the Company’s supervision) prior to the Date of Termination.

(h) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer, except that any severance amounts payable to Employee pursuant to the
Company’s severance plan or policy for employees in general shall reduce the
amount otherwise payable pursuant to Sections 7(c)(i) or 7(e).

(i) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross-up” such payment so that
Employee is in the same “net” after-tax position he would have been if such
payment and gross-up payments had not constituted Excess Parachute Payments.

8. Non-Compete.

8.1 No Other Activities. Employee agrees that during the term of this Agreement,
he shall not, directly or indirectly, represent or otherwise engage in or
participate in, the business or ventures of any person, firm, partnership,
association, or corporation other than the Company, without first obtaining the
written consent of the Company. Employee further agrees that during the term of
this Agreement, he shall not, directly or indirectly, solicit or attempt to
solicit any products or agreements for the purpose of using the products or
agreements in the formation of a business outside of the Company, regardless of
whether any such products or the subject of such agreements are then being
handled by the Company.

8.2 Non-Disclosure. Employee further agrees that he will not, during or after
the term of his employment, disclose to any person, firm, partnership,
association, or corporation, the names and addresses of any past or present
customers, or prospective customers, of the Company, any of their methods or
practices of obtaining business, their trade secrets, consultant contracts and
the details thereof, their pricing policies, their operational methods, their
marketing plans or strategies, their business acquisition plans and all other
information pertaining to the business of the Company that is not publicly
available. Employee agrees to keep all information gained as a result of his
relationship with the Company on a confidential basis and shall not disclose
that information to anyone not authorized by the Company to receive information.
If Employee should voluntarily cease either to be an employee of the Company he
hereby expressly agrees that, for a period of six (6) months following
termination of his employment, he shall not assist any competitor or prospective
competitor located in the territories serviced by the Company during his
employment, in any way detrimental to the Company, through the use of any
information gained as a result of his employment with the Company. Employee
agrees that all computer programs, print-outs, customer lists, methods, forms,
systems and procedures used by the Company constitute the exclusive property and
will remain the exclusive property of the Company and agrees that he will not
disclose any of these matters without the prior written permission of the
Company.

8.3 Non-Compete, Non-Solicitation, etc. In further consideration of the other
terms and provisions of this Agreement, and to protect the vital interests of
the Company, upon termination of his employment, for a period of six (6) months
if Employee voluntarily resigns or is terminated for cause, Employee agrees and
binds himself that he shall not, directly or indirectly, or as a member,
shareholder, officer, director, consultant or employee of any other person or
entity, compete with the Company or own, manage, operate, join, control or
participate in the ownership, management, operation, or control of, or become
employed by, consult or advise, or be connected in any manner with any business
or activity which is in actual, direct or indirect competition or anticipated
competition with the Company within those counties, parishes, municipalities or
other places listed in any Attachment annexed hereto and made a part hereof, so
long as the Company carries on the business presently conducted by the Company,
being the supply of industrial piping systems for new construction and retrofit
projects, which includes design and engineering services, piping system
fabrication, manufacturing and sale of specialty pipe fittings, design and
fabrication of pipe support systems and industrial and commercial engineering,
construction and maintenance and environmental remediation activities.

Not by way of limitation or exclusion, Employee shall not, within the aforesaid
locations and during the aforesaid time period, call upon or solicit, any
customers or distributors of the Company with whom the Company had any dealings
during the period of Employee’s employment hereunder or interfere or attempt to
interfere with any custom, trade, business or patronage of the Company or
interfere with or attempt to interfere with any officers, employees,
distributors, representatives or agents of the Company or induce or attempt to
induce any of them to leave the employ of the Company or violate the terms of
their contracts, or any employment arrangements, with the Company. Employee
acknowledges and agrees that any breach of the foregoing covenant not to compete
would cause irreparable injury to the Company and that the amount of injury
would be impossible or difficult to fully ascertain. Employee agrees that the
Company shall, therefore, be entitled to obtain an injunction restraining any
violation, further violation, or threatened violation of the covenant not to
compete hereinabove set forth, in addition to any other remedies that the
Company may pursue.

8.4 Duration. If any period referred to in any of this Article 8 shall be
finally determined by a court to exceed the maximum period which is permissible
by applicable law, the said period shall be reduced to the maximum period
permitted by such law.

9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive,
or other plan or program provided by the Company or any of its affiliated
companies and for which Employee may qualify, nor shall anything herein limit or
otherwise adversely affect such rights as Employee may have under any Long Term
Incentives with the Company or any of its affiliated companies.

10. Assignability. The obligations of Employee hereunder are personal and may
not be assigned or delegated by him or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.
The Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder, either in whole or in part, to any
parent, affiliate, successor or subsidiary organization or company of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.

11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courrier addressed to the Company at its principal office address, directed to
the attention of the Board with a copy to the Secretary of the Company, and to
Employee at Employee’s residence address on the records of the Company and to
Employee’s counsel Brian S. Cousin, Esq., Greenberg Traurig, LLP, 200 Parke
Avenue, NY, NY 10166,or to such other address as either party may have furnished
to the other in writing in accordance herewith except that notice of change of
address shall be effective only upon receipt.

12. Validity. The invalidity or unenforcability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement and shall entitle
Employee to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used herein, the term “Company” shall include any successor to
its business and/or assets as aforesaid which executes and delivers the
Agreement provided for in this Section 13 or which otherwise becomes bound by
all terms and provisions of this Agreement by operation of law.

(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs distributees, devisees and
legatees. If Employee should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee or, if there be no such designee,
to Employee’s estate.

14. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically authorized by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Along with the terms set forth in the Company’s offer letter,
dated [June 21, 2006], this Agreement is an integration of the parties
agreement; no agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, except those which are set forth expressly in this Agreement or set forth
in the Company’s offer letter dated [June 21, 2006]. THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF LOUISIANA.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16. Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Baton
Rouge, Louisiana in accordance with the rules of the American Arbitration
Association then in effect. If the parties cannot mutually agree on an
arbitrator, then the arbitration shall be conducted by a three arbitrator panel,
with each party selecting one arbitrator and the two arbitrators so selected
selecting a third arbitrator. The findings of the arbitrator(s) shall be final
and binding, and judgment may be entered thereon in any court having
Jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal
to any court, except as otherwise provided by applicable law. The arbitrator(s)
may, in his or her (or their) own discretion, award legal fees and costs to the
prevailing party.

IN WITNESS WHEREOF, the parties have executed this Agreement on August 3, 2006
effective for all purposes as provided above.

THE SHAW GROUP INC.
By
Name: /s/ Gary P. Graphia
Gary P. Graphia
Secretary, General Counsel

EMPLOYEE:

Name: /s/ Ronald W. Oakley*
Ronald W. Oakley

• Discussions have included an extension of the one year relocation period.

